DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant amendments filed 04/11/2022 have been entered. Applicant amendments to the claims overcome the previous 112(b) rejections set forth in the Office Action mailed 01/10/2022. The 112(b) rejections are withdrawn. 

Status of Claims
	Claims 1, 4-5, 10-19, and 22 remain pending in the application. 

Allowable Subject Matter
Claims 1, 4-5, 10-19, and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the closest prior art of record is Svensson (US-6333007-B1). Svensson teaches:
a rotating element (microcuvette 7) held in a main body (casing 1) (column 5 lines 27-28 and 36-40, Figures 1-5); 
wherein the rotating element (7) consists of a capillary chamber (cavity) with a single opening (capillary inlet 21) (column 1 lines 12-15, column 6 lines 61-63, Figures 7-8); 
	An example of a microcuvette 20 is shown in Figures 7-8, it is understood that this microcuvette 20 is a more detailed view of an exemplary microcuvette that would be placed where microcuvette 7 is as seen in Figures 1-5. For examination, the microcuvette will be referenced using both reference number 7 and reference number 20 depending on the figures being referenced. Column 1 lines 12-15 recites “The microcuvette has a cavity for a capillary layer of the liquid sample, which has a free liquid surface extended transversely of the principal plane of the cavity.” As there is a cavity with a capillary layer of the liquid sample, the cavity is understood to be a capillary chamber. It is seen in Figures 7 and 8 that there is a single opening in the form of capillary inlet 21.  
wherein the capillary chamber (cavity) is within a front surface, a back surface, and an outer edge of the rotating element (7), the front surface and the back surface of the capillary chamber (cavity) are planar surfaces, and the opening (21) is at the outer edge of the rotating element (7);
	It is seen in Figures 7-8 that the capillary inlet 21 (opening) is at the edge of the microcuvette 20. As stated by column 4 lines 8-11, the microcuvette has a body with a measuring cavity that has boundary surfaces comprising two parallel planar surfaces. 
wherein the capillary chamber (cavity) is configured to draw a fixed amount of fluid in a single draw through the opening (21); 
	It is understood from Figures 7-8 that the microcuvette 20 will draw in a fixed amount of fluid via capillary inlet 21 (opening). Column 4 lines 14-19 states that the measuring cavity has a pre-determined volume and gap width, where under the action of capillary force a sample is drawn into the measuring cavity through the inlet. 
wherein the rotating element (7) is rotatably arranged within interior surfaces of the main body (1); and
	It is seen in Figures 1-5 that the microcuvette 7 (rotating element) is placed within the interior surfaces of the casing 1 (main body).  
wherein the capillary chamber (cavity) rotates about an axis of rotation.
	It is stated by column 4 lines 32-37 that mixing of the sample in the microcuvette and reagent is created by the motion of rotating. It is recited by column 5 lines 55-60 that “The cuvette holder 6 is pivotally mounted in bearings on a shaft 11, which extends perpendicular to the principal plane of a thin cavity in the microcuvette 7 arranged in the cuvette holder 6, the cavity in the microcuvette 7 will thus move in its own plane.” It is understood that the microcuvette 7 is therefore rotatably arranged within the casing 1 (main body), and as the microcuvette 7 rotates, it will have an axis of rotation. 
Svensson does teach where the microcuvette 7 (rotating element) is rotated for mixing and as such would rotate between at least two positions, however Svensson does not teach or even suggest a closed position sealed from ambient exposure nor an open position open to ambient exposure.

Further regarding claim 1, Gunnerson (US-2014/0275866-A1) teaches a capillary chamber (11 and 14) within a disc and is configured to rotate about an axis of rotation, however Gunnerson does not teach or suggest a capillary chamber with a single opening. Gunnerson teaches the first end 12 draws a fluid into the capillary channel, and that the opening above the sample well 14 is connected to a source of air pressure to pressurize the capillary channel, as such one skilled in the art would not be motivated to modify the device to have a single opening. 

Regarding claim 4, the closest prior art of record is Gunnerson (US-2014/0275866-A1). Gunnerson teaches a rotating element 10 comprising a capillary chamber (11 and 14) positioned to rotate within a main body (30). However, Gunnerson does not teach where the capillary chamber (11 and 14) have a single opening. It is understood from Figure 1A that there is a top piece 15A that is joined to bottom piece 15B (see [0033]), where there would be two openings, one at first end 12 (see [0034]) and a second opening above sample collection well 14 (see [0035] and Figure 1B). 
Gunnerson does not teach or suggest a capillary chamber with one opening. Gunnerson teaches the first end 12 draws a fluid into the capillary channel, and that the opening above the sample well 14 is connected to a source of air pressure to pressurize the capillary channel, as such one skilled in the art would not be motivated to modify the device to have a single opening. 

Regarding claim 10, the closest prior art of record is Gunnerson (US-2014/0275866-A1). Gunnerson teaches a rotating element 10 comprising a capillary chamber (11 and 14) positioned to rotate within a main body (30). However, Gunnerson does not teach where the capillary chamber (11 and 14) have a single opening, and wherein the opening and the bottom of the capillary chamber are both perpendicular to an axis of rotation. It is understood from Figure 1A that there is a top piece 15A that is joined to bottom piece 15B (see [0033]), where there would be two openings, one at first end 12 (see [0034]) and a second opening above sample collection well 14 (see [0035] and Figure 1B). Further, when taking the capillary chamber to be made of components 11 and 14, the bottom of the chamber is not perpendicular to an axis of rotation. 
Recitation of “the opening and the bottom of the capillary chamber are both perpendicular to an axis of rotation” is understood in viewing Figures 3A-3C of the instant drawings. It is understood that an axis of rotation will be defined as an axis going into the paper in the center of the disc. The surface area of the opening of the inlet at the edge of the disc is understood to be perpendicular to this axis of rotation. The bottom of the capillary chamber is understood to be the apex of where the two sides of the capillary chamber converge, and that the space at the apex extending towards the edge of the disc is perpendicular to the axis of rotation.  
Gunnerson does not teach or suggest a capillary chamber with one opening where the opening of the chamber and the bottom of the chamber are perpendicular to an axis of rotation. Gunnerson teaches the first end 12 draws a fluid into the capillary channel, and that the opening above the sample well 14 is connected to a source of air pressure to pressurize the capillary channel, as such one skilled in the art would not be motivated to modify the device to have a single opening. 

Regarding claim 15, the closest prior art of record is Gunnerson (US-2014/0275866-A1) in view of Lilja (US-4088448-A). Gunnerson teaches a capillary chamber (11 and 14) within a disc and configured to rotate about an axis of rotation within a fixed plane, and a receptacle (200) that is understood to maintain a constant pressure and volume, and that the receptacle (200) has no additional openings and will therefore be sealed from an ambient atmosphere. Gunnerson does not teach where the receptacle (200) has a reagent. 
In the analogous art of cuvettes for sampling, Lilja teaches a cuvette with a reagent that is supplied to a cuvette (column 2 lines 47-53). 
The combination of Gunnerson and Lilja do not teach where the capillary chamber has at least two walls terminate together in an interior of the disc, the capillary chamber has a single opening, and wherein the opening is a widest portion of the capillary chamber. As discussed above for claim 10, it would not have been obvious to one skilled in the art to modify the chamber (11 and 14) of Gunnerson to have a single opening. Further, Gunnerson does not teach or even suggest changing the shape of the capillary chamber (11 and 14) such that the opening (understood to be first end 12 that draws in the fluid) is the widest portion of the capillary chamber. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA LYLE whose telephone number is (571)272-9856. The examiner can normally be reached 8:30-5:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SOPHIA Y LYLE/Examiner, Art Unit 1796                                                                                                                                                                                                        
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796